—Order, Supreme Court, New York County (Carol Huff, J.), entered March 19, 1998, which, in an action by plaintiff laborer against defendant owner/general contractor of a construction site under Labor Law §§ 200, 240 (1) and § 241 (6) and for common-law negligence, granted plaintiff’s motion for partial summary judgment on liability on his Labor Law § 240 (1) claim, and denied defendant’s cross motion for summary judgment dismissing plaintiff’s complaint and for summary judgment on its third-party claim for common-law indemnity against plaintiff’s employer, unanimously modified, on the law, to grant defendant’s cross motion for summary judgment on its common-law indemnity claim, and otherwise affirmed, without costs.
Plaintiff was properly granted summary judgment on his Labor Law § 240 (1) claim because the scaffold from which he fell, basically a makeshift platform without any safety features that was owned and assembled by third-party defendant, his employer, failed in its “core objective” to prevent plaintiff from falling off it to the stairs below (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501; Yu Xiu Deng v A.J. Contr. Co., 255 AD2d 202; Aragon v 233 W. 21st St., 201 AD2d 353, 354). The foregoing renders plaintiffs’ alternative theories of liability against defendant academic, and we do not address them. Defendant’s motion for summary judgment on its common-law indemnity claim against plaintiff’s employer should have been granted, there being no issues of fact as to the employer’s actual responsibility for the accident (see, Aragon v 233 W. 21st St., supra). That defendant had a representative observing the progress and method of the work “does not bespeak supervision of the kind which would render a property owner liable at common law” for work site injuries (supra, at 354). “[A]uthority to enforce general safety standards does not equate with supervision or control of [plaintiff’s] work” (Moutray v Baron, 244 AD2d 618, 619, lv denied 91 NY2d 808). Concur — Williams, J. P., Lerner, Rubin and Saxe, JJ.